DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 43 upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Group III nitride-based semiconductor layer structure is already mentioned in claim 43, so no need of just mentioning Group III nitride-based semiconductor layer structure as a separate claim dependent from claim 43.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 15-22, 30-32 & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reza et al. (US 20120063097 cited by the applicant).

    PNG
    media_image1.png
    738
    1141
    media_image1.png
    Greyscale

Fig. 4 of Reza et al.

Regarding claims 1 & 30, Reza (i.e. FIGS. 1 & 2) discloses a radio frequency ("RF") GaN based transistor MMIC amplifier (§0017), comprising:
an RF transistor amplifier die (three microwave amplifiers 16, §0017) having a semiconductor layer structure (12, §0017) and it is inherent that the FET devices used for transistor amplifiers have gate and drain fingers as the input and output terminals and from Figure 4 as shown above it is evident the input and output terminals of the amplifiers are extended on an upper surface (the MMIC power amplifier device has been flipped, §0003) of the semiconductor layer structure (12); 

an interconnect structure (50) on an upper surface of the coupling element (20, 22, 24, 26 & 28) so that the RF transistor amplifier (16) die (12) and the interconnect structure (20,22,24,26 & 28) are in a stacked arrangement (vertically),
wherein the coupling element (20, 22, 24, 26 & 28) includes a first shielded transmission line (CPW) structure and per claim 31, the first shielded transmission line structure is electrically connected to one of the gate fingers (gate being input of an amplifier 16) and the drain fingers (drain being output of an amplifier 16) and per claim 32, the first shielded transmission line structure (CPW, 20, 22, 24, 26 & 28) electrically connects the RF transistor amplifier die to the interconnect structure (50).
wherein per claim 15, 40, wherein the interconnect structure includes a second shielded transmission line structure (the under-fill material 50, which constitutes the interconnect structure has the ground-signal-ground bumps 52 which is considered as the second shielded transmission line structure, §0023) and being hidden in the dielectric material 50 (§0022), the G-S-G shielded line can be considered as strip lines per claim 16 and being G-S-G in cross-sectional planes can be considered as grounded coplanar waveguide per claim 17 & 18 and per claim 19, the semiconductor layer structure comprises a Group III nitride-based (GaN) semiconductor layer structure and per claim 20, wherein the interconnect structure comprises a redistribution layer (the definition of Redistribution Layers (RDLs) Copper metal interconnects that electrically connect one part of a package to another, https://semiengineering.com/knowledge_centers/packaging/redistribution-layers-rdls/ ),  claim 21, the interconnect structure comprises a printed circuit board (PCB 14) and per claim 22, Reza also teaches plurality of circuit elements (three transistors 16) are mounted on the interconnect structure (§0017).
Claims 1-6, 8, 10-11, 33-35 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US 2006/0226498).
[AltContent: textbox (3rd shielded transmission line structure)][AltContent: rect][AltContent: textbox (2nd shielded transmission line structure)][AltContent: textbox (1st shielded transmission line structure)][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    564
    1007
    media_image2.png
    Greyscale
 
Fig. 39 of Davies.

Regarding claims 1 & 30, Davies discloses a radio frequency ("RF") transistor amplifier (MOSFET device, §0097 which essentially can be used in an amplifier in grounded source configurations, §0008, §0099) comprising:
an RF transistor amplifier die (MOSFET) having a semiconductor layer structure (818) and gate fingers (804), drain fingers (819) and source fingers (806); and
a coupling element (822-826) on an upper surface of the semiconductor layer structure (818); and
an interconnect structure (source lead) on an upper surface of the coupling element (822-826) so that the RF transistor amplifier die and the interconnect structure claims 2 & 33, the first shielded transmission line structure (see annotations on Fig. 39 above) comprises a first conductive pillar (gate pathway 822) that is electrically connected to a first input/output terminal (gate of the MOSFET) of the RF transistor amplifier die (818) and first and second conductive ground pillars (825, because this pillars as part of the source interconnect are grounded, §0008) that are on opposed sides of the first conductive pillar (822), the first and second conductive ground pillars electrically (825) connected to a ground terminal (source) of the RF transistor amplifier die (818) and since the gate and source fingers are two dimensionally spread on the top surface of the transistor die as exemplarily shown in Fig. 25, per claims 3, 4 & 34, there would essentially be third and fourth conductive ground pillars electrically connected to the ground terminal (i.e. of the source) of the RF transistor amplifier and the first through fourth conductive ground pillars (825) surround the first conductive pillar (822) and per claims 5 & 35, since gate is part of the active region of the transistor, the first conductive pillar (822) vertically overlaps an active region (a part of 818) of the RF transistor amplifier die and per claim 6, the first conductive ground pillar (825) vertically overlaps a manifold (source contact) of the RF transistor amplifier die, wherein the manifold is connected to a plurality of conductive fingers (source contact fingers) that extend across an active region (source is part of the active region of the die) of the RF transistor amplifier die (818) and per claim 8, since the RF input signal consists of 
Further per claim 10, Davies also teaches the first input/ output terminal comprises a gate terminal (822) and the ground terminal (825/826) comprises a source terminal, the RF transistor amplifier die further including a drain terminal (819), and wherein the source terminal (825/826) is on opposed sides (825 are horizontally in Fig. 39 on opposed sides) of the gate terminal (822) and is on opposed sides (vertically) of the drain terminal (819, see Fig. 39 above) and per claims 11 & 39, the first conductive pillar and a third conductive pillar (see annotations in Fig, 39 above) are electrically connected to a gate manifold (822) of the RF transistor amplifier die (818), and wherein the first conductive ground pillar (825) is positioned between the first and third conductive pillars.
Claims 1, 25, 30, 33, 36, 41, 43-44, 46, 48, 52, 54, 56, 61, 63-66, 69 & 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamioka et al. (WO2020100219 cited by the applicant and is published on May 2020 before the effective filing date of the invention June 2020; for English translation the EP3855486 version of the same application is relied upon, a marked copy is attached with the office action for ease of reference).
Regarding claims 1, 30, 43, 52 and 61, Kamioka (i.e. in Fig. 1) discloses a radio frequency ("RF") GaN based transistor amplifier (the a GaN FET chip transistor formed on a SiC substrate transistor that amplifies a high frequency signal, §0011), comprising:

a coupling element (metal pillars 3a, 3b, 3c, and 3d, §0010, and reads on claim 71) on an upper surface of the semiconductor layer structure (1, which is flipped chipped, §0028) and reads on claim 69 as well; and

    PNG
    media_image3.png
    472
    833
    media_image3.png
    Greyscale

Fig. 1 of Kamioka et al.

an interconnect structure (mother board 4 with connectors 8a, 9a, 9b and 10a) on an upper surface of the coupling element (on top of the pillars considering the chip is flipped) so that the RF transistor amplifier (chip 1) and the interconnect structure (pillars 3a, 3b, 3c, and 3d) are in a stacked arrangement (vertically), wherein the coupling element (pillars 3a, 3b, 3c, and 3d) includes a first shielded transmission line (metal pillar 3c is in between two metal pillars 3b and 3d like grounded coplanar waveguide if a cross-section is taken through one vertical plane, thus reads on claims 63 & 64) structure and per claim 30, Kamioka also teaches that the first shielded transmission line structure extending perpendicularly to the upper surface of the semiconductor layer claim 25, wherein the RF transistor (chip 1) further includes a gate terminal (5), a drain terminal (7), and a source terminal (5) on the upper surface (considering that the transistor chip has been flipped) of the semiconductor layer structure and per claims 33 & 54, wherein the first shielded transmission line structure (consisting of pillar 3c at the middle and grounded pillars 3b and 3d on two sides) comprises a first conductive pillar (3c) that is electrically connected to the drain fingers (7) and first (3b) and second (3d) conductive ground pillars that are on opposed sides (left and right in Fig. 1 of Kamioka) of the first conductive pillar (3c), the first (3b) and second (3d) conductive ground pillars electrically connected to source fingers (since source is grounded 13 in Fig. 1 of Kamioka) of the RF transistor amplifier die (chip 1) and per claim 36, the first conductive ground pillar (3c) vertically overlaps a manifold (7) of the RF transistor amplifier die (chip 1) that is electrically connected to the drain fingers and per claim 41, Kamioka also teaches that RF transistor amplifier die (chip 1) further includes a gate terminal that is electrically connected to the gate fingers (5), a drain terminal that is electrically connected to the drain fingers (7), and source fingers (6) that are electrically connected to a source terminal, wherein the gate terminal, the drain terminal and the source terminal are all located above the gate fingers, the drain fingers and the source fingers (considering that the chip is flipped) and per claim 44, the conductive pillars extend between the interconnect structure and the RF transistor amplifier die and electrically connect the interconnect structure to the RF transistor amplifier die and per claims 46, 48 & 56, the first conductive pillar vertically overlaps an active region (drain is an active region of the die) and a manifold (drain finger contacts, 7) of the RF transistor amplifier die. Also per claim 65 & 66, the interconnect structure .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reza.
Regarding claim 23, Reza teaches all limitations of claim 22, Reza, however, is not explicit about a surface mount capacitor and inductor with the transistor amplifier.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to accommodate surface mount capacitors and inductors of appropriate values to bias and/or match the amplifiers of Reza for proper operation.
Also per claim 24, it is well known in the art that a FET transistor needs to be hermetically sealed in a package against environmental damage and thus although not explicitly mentioned it would have been obvious to encapsulate the sides of the RF transistor amplifier die that do not connect to the interconnect structure (since the interconnect structure partially encapsulates the die against external damages, the sides which are not covered by interconnect structures should be covered).  
Claims 26-27, 42, 53, 57, 67-68 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kamioka.
Regarding claims 26, 42, 53, 57, Kamioka teaches all limitations of claim 25, Kamioka, however, is not explicit in Fig. 1 about a ground pillar on the left side between the heatsink 2 and mother board 4 similar to 3d on the right side of Fig. 1. However, looking at Fig. 2 it is obvious that for symmetry of the ground structures person of ordinary skill would find it obvious to erect a second wall on the left hand side in Fig. 1 claim 27, would also teach that the first shielded transmission line structure (consisting on gate pillar 3a between two ground pillars 3d’ and 3b) comprises a plurality of conductive pillars that are arranged so that a first of the conductive pillars is a signal carrying pillar (gate terminal carries the signal in FET transistor amplifiers) that is surrounded on at least two sides (left and right in modified Fig. 1 of Kamioka) by additional ones of the conductive pillars that are coupled to a ground voltage source. As a consequence of such modification per claim 72, the Kamioka transistor amplifier would have the conductive pillars (3b-3c-3d) arranged to form a second shielded transmission line structure for the drain terminal between the source and ground terminals.
Again per claims 67-68, Kamioka doesn’t teach a plurality of circuit elements mounted on the interconnect structure.
However, it is well-known in the art that a RF FET amplifier circuit most necessarily needs at least two capacitors as DC block at the gate and at the drain side and at least two inductors for proper gate and drain biasing functioning. Hence although not mentioned explicitly for the FET amplifier of Kamioka it is well-known that there has to be surface mount (most suitable for the amplifier and PCB environment) capacitors and inductors for the proper function of the amplifier circuit of Kamioka.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to accommodate surface mount 
Allowable Subject Matter
Claims 7, 9, 12-14, 28-29, 37-38, 45, 47, 49, 51, 55, 58-60, 62, 70 are objected to as being dependent upon a rejected base claims 1, 30, 43, 52 and 61 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 37, 47 are allowable because the closest prior arts Davies or Kamioka teach all the conductive ground pillars (i.e. the conductive pillars to connect the source region) vertically overlaps a portion of the RF transistor amplifier die that is inside an active region not outside the active region as claimed. Although Kamioka teaches ground pillar (3d) outside the active die area, but not on die any more but on the heatsink (2) only.
Claim 9 is allowable because the closest prior art Kamioka although can be through obvious modification (as discussed in this office action in regards to claims 26-27 and 72) doesn’t teach fifth and sixth conductive ground pillars  associated with a second shielded transmission line structure electrically connected to a drain terminal. 
Claims 12-14 are allowable because the closest prior art Davies doesn’t teach a relative size of the metal slugs for the first conductive pillar versus the second conductive ground pillar and in Davies contrary to claim 13 both ends of the first conductive ground pillar are connected to conductive elements. As per claim 14, Davies is not explicit that the insular material that under fills space between the first conductive pillar and the first-fourth conductive ground pillars is injectable or not.   
Claims 28, 45, 55 are allowable because the closest prior art Kamioka doesn’t teach that at least three sides of the first conductive pillar is surrounded by conductive pillars that are coupled to the ground voltage source and contrary to claims 29, 51 & 70, it is not explicit in any of the closest prior arts that the coupling element or the conductive pillars have a fan-in configuration.
Claims 38, 58 are allowable because the closest prior arts Davies or Kamioka teach all the conductive ground pillars (i.e. the conductive pillars to connect the source region), so couldn’t be electrically connected to overlap either the gate fingers or the drain fingers as claimed.  
Claims 49, 59 are allowable because the closest prior art Kamioka doesn’t teach a third conductive pillar electrically connected to the drain or gate manifold. 
Claim 60 is are allowable because the closest prior art Kamioka doesn’t teach a second shielded transmission line structure electrically connected to the first shielded transmission line structure and contrary to claim 62, Kamioka’s shielded transmission line structure can’t be considered as a stripline transmission line segment. 
Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image4.png
    231
    494
    media_image4.png
    Greyscale
 
Fig. 19 of Kamioka et al.



    PNG
    media_image5.png
    1029
    1365
    media_image5.png
    Greyscale

Also for example, as shown below in a schematic of Yole development, also by Ramesh, S. (“Laying Foundations For Vertical Transistor Manufacture”, published in compound semiconductor, 20 September 2018) and Dumé, I. (“Nanowires give vertical transistors a boost”, Physics World, SEMICONDUCTORS AND ELECTRONICS 1, 2 or 1, 25, 26 or 30, 33 or 30, 41, 42 together and it is not obvious to implement such changes in Reza, Davis or Kamioka with favorable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843